Citation Nr: 18100187
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-03 504
DATE:
	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial disability rating in excess of 10 percent for a service-connected right knee disability is denied.
Entitlement to an initial disability rating in excess of 10 percent for a service-connected left knee disability is denied.
FINDINGS OF FACT
1.  The Veterans service-connected right knee disability has been manifested by arthritis with painful motion.  Flexion has not been limited to 30 degrees, nor has the disability resulted in limitation of extension, dislocation or removal of semilunar cartilage, recurrent subluxation, or lateral instability. 
2.  The Veterans service-connected left knee disability has been manifested by arthritis with painful motion.  Flexion has not been limited to 30 degrees, nor has the disability resulted in limitation of extension, dislocation or removal of semilunar cartilage, recurrent subluxation, or lateral instability.  


CONCLUSIONS OF LAW
1.  The criteria for a disability rating in excess of 10 percent for a service-connected right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017). 
2.  The criteria for a disability rating in excess of 10 percent for a service-connected left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from July 1979 to January 1984.
The issues were previously before the Board in October 2014 and January 2018, where they were remanded for additional development.  They have since been returned for further appellate review. 
The Board notes that the record contains a timely notice of disagreement to a separate July 2017 rating decision denying the Veterans claims for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Department of Veterans Affairs (VA) Regional Office (RO) has yet to issue a statement of the case with respect to this matter.  Given the fact that the notice of disagreement is dated September 2017, it is likely that the RO is currently taking action to further develop the TDIU claim.  Thus, the Board will not take jurisdiction of the claim at this time.
The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) of the Board of Veterans Appeals (Board) in May 2014.  A transcript of the hearing is of record.  As this VLJ is no longer employed at the Board, the Veteran was offered the opportunity to testify at another hearing by an October 2017 letter.  38 C.F.R. § 20.717 (2017).  As neither the Veteran nor his representative responded to the letter within 30 days, the Board will proceed based on the evidence of record.  The Board also notes that the Veteran appeared at a hearing before a Decision Review Officer (DRO) February 2012, a transcript of which is also of record.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Entitlement to initial disability ratings in excess of 10 percent for bilateral knee disabilities.
In September 2011, the Veteran was awarded service connection for a bilateral knee disability, evaluated as 10 percent disabling effective November 19, 2010.  In a subsequent rating decision dated September 2013, the Veterans 10 percent bilateral evaluation was adjusted to award separate, individual evaluations of 10 percent per knee.  The Veteran asserts that that the severity of his knee disabilities warrant higher ratings.  For the reasons that follow, the Board finds that higher ratings are not warranted for either knee. 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
A disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veterans knee disabilities are rated under Diagnostic Code 5010 for arthritis, which is rated based upon limitation of motion of the affected part (in this case, the Veterans knees).  38 C.F.R. § 4.71a.  Disabilities of the knee are rated under Diagnostic Codes 5256 to 5263, as outlined below.  
The Board notes that arthritis can also be rated under Diagnostic Code 5003, which provides a 10 percent rating for X-ray evidence of degenerative arthritis involving two or more major joints or two or more minor joint groups.  A 20 percent rating is provided for degenerative arthritis of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a. 
Diagnostic Code 5260 provides that flexion of the leg limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  Id.  
Diagnostic Code 5261 provides that extension of the leg limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.  Id.  
For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims). 
Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the knee disability affects the meniscus, a 10 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 20 percent rating is warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Separate ratings can be assigned for the above knee disabilities (Diagnostic Codes 5257, 5258, 5259, 5260, and 5261) when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 29 Vet. App. 107 (2017).  
Ratings can also be assigned for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  As an initial matter, the Board notes that the evidence in this case does not reflect and the Veteran does not allege that he has tibia or fibula impairment, genu recurvatum, or ankylosis.  As such, those diagnostic codes are not for application.
The Veteran was first afforded a VA knee and lower leg examination in May 2011 before subsequently being awarded his original grant of service connection.  In response to his claims for increased ratings and a TDIU, additional VA knee and lower leg examinations were afforded to the Veteran in December 2012, November 2014, and July 2017.
In May 2011, the Veteran reported bilateral knee pain, instability, stiffness, and swelling, with the right more severe than the left, treated with pain medication.  He reported using a cane to ambulate and an inability to stand or sit for long periods, but denied flare-ups.  Upon physical examination, range of motion (ROM) testing revealed bilateral extension and flexion from zero to 140 degrees, respectively, with no evidence of pain on motion.  Repetitive motion testing did not additionally limit joint function or show increased pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis or evidence of joint instability.  Bilateral osteoarthritis and right knee bursitis were diagnosed.  
In December 2012, the Veteran reported constant pain bilaterally with prolonged standing and walking, with popping and swelling, as well as spontaneous flare-ups in the previous year.  He reported use of a cane but denied any instability.  ROM testing revealed right knee extension and flexion from zero to 125 degrees, respectively, with pain noted at 120 degrees flexion.  Left knee extension and flexion was zero to 130 degrees, with pain noted at 125 degrees flexion.  Repetitive motion testing did not additionally limit joint function.  Tenderness was noted bilaterally.  Muscle strength and joint stability testing were normal.  While the examination report did note evidence or a history of slight recurrent patellar subluxation/dislocation bilaterally, the reported also noted an absence of X-ray evidence indicating patellar subluxation, dislocation, or joint effusion.  There was no history of any meniscal condition or surgical procedure.  The functional impact of the Veterans knee disabilities were noted as limitations on prolonged standing, weightbearing, repetitive use, running, jumping, and climbing steps.  
In November 2014, the Veteran reported flare-ups of bilateral knee pain that made walking difficult.  The examiner noted that diagnostic testing in 2013 revealed a right knee meniscal tear that manifested as frequent episodes of joint locking and pain.  ROM testing revealed flexion from zero to 120 degrees and extension from 140 to zero degrees, bilaterally.  There was evidence of pain on weight bearing but no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  The Veteran was unable to perform repetitive use testing on either knee.  As to additional loss of motion due to flare-ups or repetitive use over time, the examiner noted that the examination supported the Veterans statements describing functional loss with repetitive use and during flare-ups, with pain limiting flexion to zero to 110 degrees with repetitive use over time or during a flare-up.  Muscle strength testing exhibited active movement against some resistance.  There was no ankylosis.  While the Veteran reported regular use of knee braces, there was no evidence of recurrent subluxation or lateral instability.  As to the functional impact of the Veterans knee disability, the examiner noted the Veterans reports of painful walking and standing.
Finally, in July 2017, the Veteran reported increased knee pain and frequency of flare-ups.  ROM testing revealed right knee extension and flexion from zero to 105 degrees, respectively, with left knee extension and flexion from zero to 120 degrees.  There was evidence of pain during flexion and on weight bearing, as well as objective evidence of crepitus, bilaterally.  Mild tenderness in the medial and lateral right knee was also observed.  No additional loss of function was observed after repetitive use testing.  As to additional loss of motion due to flare-ups or repetitive use over time, while the Veteran was not being observed during a flare-up or after repetitive use over time, the examiner noted the examination was neither medically consistent nor inconsistent with the Veterans statements describing functional loss due to pain.  The examiner did not estimate any additional loss in range of motion.  Muscle strength and joint stability testing was normal and there was no ankylosis.  The Veteran denied use of an assistive device.  While the Veteran reported bilateral shin splints, the examiner noted that this did not affect ROM of either knee.  As to the functional impact of his knee disabilities, the examiner noted the Veteran was limited from prolonged standing and walking. 
The remaining evidence of record is not in significant conflict with the findings upon VA examination.  For example, in his February 2012 DRO hearing, the Veteran reported knee pain with limitations on walking and standing, as well as use of a cane.  A June 2013 VA orthopedic surgery consultation, which noted the Veterans meniscal condition in the right knee, indicated ROM from zero to 130 degrees, bilaterally.  The orthopedic physician also stated that a 2010 MRI did not indicate evidence of fragmented meniscal tears that would benefit from arthroscopic surgery.  A November 2016 VA treatment record indicated no swelling in either knee with ROM intact.  
Based on the foregoing, the preponderance of the evidence is against a finding that ratings in excess of 10 percent for either of the Veterans knee disabilities are warranted.  
Notably, flexion has been limited to at most 105 degrees in the right knee and 120 degrees in the left, to include after repetitive use, during flare ups, or as a result of other functional limitations.  Extension has been normal bilaterally.  Thus, separate ratings are not warranted for limitation of flexion or extension in either knee under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a.
The evidence is also against a finding of dislocation or symptomatic removal of semilunar cartilage.  While the November 2014 VA examination report notes a past right knee meniscal tear that manifested as frequent episodes of joint locking and pain, removal or dislocation of semilunar cartilage was not found during any VA examination.  VA treatment records note only medial meniscus attrition with the tendons intact, with no history of any surgical procedure on the Veterans knees other than Hyalgan injections in 2011.  Thus, a rating under Diagnostic Codes 5258 or 5259 is also not warranted for either knee.  Id.  
Further, a separate rating is not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Id.  While the Veteran may experience a feeling that his knee may give way or are unstable, and thus has taken to use an assistive device, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of such conditions.  Notably, there are specific medical tests designed to reveal instability and laxity of the joints, which were performed in this case by medical professionals.  
The Board has considered whether there is any other schedular basis for further granting the above claims but has found none.  The Board recognizes that it is the intent of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the Veteran is already assigned a 10 percent rating for both knees under Diagnostic Code 5010, which is the minimum compensable rating allowable for the knee joint.  38 C.F.R. § 4.71a.  Additionally, X-ray reports during the appeal period do not indicate involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, to warrant a higher, 20 percent rating under Diagnostic Code 5003.  Id.  
The Board notes that scars were indicated on the Veterans knees upon VA examination in July 2017.  However, as noted previously, the record is negative for any surgical procedure related to the Veterans knee disabilities other than the series of Hyalgan injections he received in 2011.  In any event, the July 2017 examination report noted that none of the scars were painful or unstable, had a total area equal to or greater than 39 square centimeters, or caused any other limitation of function to warrant a separate rating under Diagnostic Code 7805 for scars.  See 38 C.F.R. § 4.118. 
The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health care professionals are of greater probative weight than the Veterans more general lay assertions. 
In sum, the preponderance of the evidence is against a finding that the Veterans bilateral knee disabilities more nearly approximate the criteria for higher ratings during the period on appeal.  Thus, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7.
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

